Citation Nr: 0937036	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  05-18 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1966 
to January 1969.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in April 2007 and August 2008.  This 
matter was originally on appeal from a May 2004 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Cleveland, Ohio.

In December 2006, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the Veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  

In the April 2007 and August 2008 Board actions, the Board 
found that the there was an inferred claim for service 
connection for pancreatitis as secondary to service connected 
disability.  The Board also found that any development of the 
inferred claim could have an impact upon the Veteran's claim 
for an increased evaluation for hepatitis C.  Thus, the Board 
noted that it would defer action on the claim for an initial 
evaluation in excess of 10 percent for hepatitis C until the 
development was completed and the RO readjudicated the other 
matter.  

In the August 2009 Supplemental Statement of the Case, the 
AMC noted that the Rating Board decision dated February 27, 
2009, resolved the intertwined issue of service connection 
for pancreatitis.  The Board disagrees.  The issue resolved 
in the February 2009 rating decision was the Veteran's claim 
for Large B Cell non-Hodgkin lymphoma.  Further development 
is, therefore, needed in light of this Stegall violation.

Accordingly, the case is REMANDED for the following action:

The inferred intertwined issue of service 
connection for pancreatitis should be 
adjudicated and the issue of entitlement 
to an initial evaluation in excess of 10 
percent for hepatitis C should be 
readjudicated.  If the benefit sought is 
not granted in full, the Veteran should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




